             Case 2:20-cv-00580-MJP Document 14 Filed 11/19/20 Page 1 of 3




1    SaraEllen Hutchison (WSBA # 36137)                  THE HONORABLE JUDGE PECHMAN
     LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
2    539 Broadway
3    Tacoma, WA 98402
     Telephone:     206-529-5195
4    Facsimile:     253-302-8486
     Email: saraellen@saraellenhutchison.com
5
     Attorney for Plaintiff
6

7

8
9                          UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
        ANGELA FELDMANN,                                   NO. 2:20-cv-00580-MJP
11

12                               Plaintiff,
                                                           AMENDED ORDER SETTING
13                  v.                                     TRIAL DATE & RELATED DATES
14      LAKEVIEW LOAN SERVICING, LLC, a
        Delaware Limited Liability Company, and
15
        LOANCARE, LLC, a Virginia Limited
16      Liability Company,

17                               Defendants.
18
                                                  ORDER
19
            The Court has reviewed the parties’ Stipulated Motion for Modification of Deadlines.
20
     The Stipulated Motion is GRANTED and the Order Setting Trial Date & Related Dates is
21
     amended as follows:
22
            The deadline for reports from expert witnesses under FRCP 26(a)(2) is modified from
23
     November 23, 2020 to December 21, 2020;
24
            The filing deadline for all motions related to discovery is modified from December 23,
25
     2020 to January 21, 2021;
26
     [PROPOSED] AMENDED ORDER                       1        Law Office of SaraEllen Hutchison, PLLC
     SETTING TRIAL DATE & RELATED                                  539 Broadway | Tacoma, WA 98402
                                                                  Ph (206) 529-5195 | Fax (253) 302-8486
     DATES 2:20-cv-580-MJP                                          saraellen@saraellenhutchison.com
             Case 2:20-cv-00580-MJP Document 14 Filed 11/19/20 Page 2 of 3




1
             The discovery completion deadline is modified from January 22, 2021 to February 19,
2
     2021;
3
             The filing deadline for dispositive motions is modified from February 22, 2021 to March
4
     18, 2021.
5
             All other portions of the Order Setting Trial Date & Related Dates (Dkt. 11) remain in
6
     full force and effect.
7
             Dated this 19th day of November, 2020
8



                                          A
9

10

11                                        Honorable Marsha J. Pechman
                                          United States District Judge
12

13    Presented by:
14

15    S//SaraEllen Hutchison
      SaraEllen Hutchison (WSBA #36137)
16    539 Broadway
      Tacoma, WA 98402
17    Telephone: 206-529-5195
18    Facsimile: 253-302-8486
      Email:        saraellen@saraellenhutchison.com
19
      Attorney for Plaintiff
20

21
      /s/ Joseph Ward McIntosh
22    Joseph Ward McIntosh, WSBA #39470
      Attorney for Defendants
23    m. 108 1st Ave S, Ste 300 Seattle, WA 98104
      d. 206-596-4842| c. 206-399-5034
24
      Attorney for Defendants
25
26
     [PROPOSED] AMENDED ORDER                         2        Law Office of SaraEllen Hutchison, PLLC
     SETTING TRIAL DATE & RELATED                                    539 Broadway | Tacoma, WA 98402
                                                                    Ph (206) 529-5195 | Fax (253) 302-8486
     DATES 2:20-cv-580-MJP                                            saraellen@saraellenhutchison.com
             Case 2:20-cv-00580-MJP Document 14 Filed 11/19/20 Page 3 of 3




1

2                                   CERTIFICATE OF SERVICE
3
             I hereby certify under penalty of perjury under the laws of the State of Washington that
4
     on the 19th day of November, 2020, I electronically filed the foregoing with the Clerk of Court
5
     using the CM/ECF system which will send notification of such filing to all registered CM/ECF
6

7    participants in this case.

8            Dated this 19th day of November, 2020, at Tacoma, Washington.

9                                                 S//SaraEllen Hutchison
                                                  SaraEllen Hutchison
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26
     [PROPOSED] AMENDED ORDER                         3        Law Office of SaraEllen Hutchison, PLLC
     SETTING TRIAL DATE & RELATED                                     539 Broadway | Tacoma, WA 98402
                                                                     Ph (206) 529-5195 | Fax (253) 302-8486
     DATES 2:20-cv-580-MJP                                             saraellen@saraellenhutchison.com
